ICJ_096_FisheriesJurisdiction_ESP_CAN_1998-12-04_JUD_01_PO_07_FR.txt. 553

OPINION DISSIDENTE DE M. RANJEVA

Sommaire analytique — Risque de remise en cause de la clause optionnelle —
dénaturation de l'objet du différend principal.

Objet du différend — Modification judiciaire de l’objet du différend présenté
par le demandeur constitutive d’un ultra petita.

Défaut de pertinence de la jurisprudence invoquée par l'arrêt — Interpréta-
tion de l'objet du différend par référence à l’acte de saisine — Absence de base
légale pour la modification de l'objet du différend présenté dans la requête —
Paragraphe 1 de l'article 40 du Statut de la Cour internationale de Justice —
Obligation pour la Cour de respecter l'intégrité du petitum — Demandes au
fond et objections ou exceptions à la compétence — Impossibilité juridique de
définir l'objet définitif du différend principal.

Distinction entre différend réel et arguments ou fausses conclusions mise en
œuvre lors de la phase de clôture de l'instance — Difficulté de statuer sur la
causa petendi — Procédure préliminaire et situation de l'objet du différend.

Interprétation de la réserve canadienne — Historique des négociations sur la
définition des « mesures de conservation et de gestion» de la convention de 1995
— Le Canada coauteur de la première proposition d'amendement incorporant le
renvoi au droit international pour la définition des mesures de conservation et de
gestion — Acceptation et portée de l'amendement coparrainé par le Canada —
Analyse de la notion de «mesures de conservation et de gestion» — Absence de
pratiques internationales contraires aux prescriptions de l'alinéa b) de l’article
premier de l'accord de 1995.

Double objet du renvoi à la définition des «mesures de conservation et de ges-
tion» à la convention de 1982: élément de licéité relevant du fond et élément de
définition pertinent pour la phase préliminaire — Renvoi au droit et définition
juridique en général d’un concept — Référence au droit international pour la
définition des concepts utilisés dans un acte unilatéral — Dualité de nature de
l'acte unilatéral de réserve — Réseau de liens juridictionnels entre les parties à
la clause optionnelle — Acceptation des conditions de l’auteur de la réserve lors
du dépôt de la requête — Création de liens conventionnels entre défendeur et
demandeur — Le droit international cadre commun de référence aux deux
parties litigantes.

Question lors du différend préliminaire — Caractère non exclusivement pré-
liminaire de l'objection du défendeur.

Le respect que je porte à la Cour et à mes collègues ainsi que les exi-
gences d’une bonne administration de la justice internationale m’amé-
nent, à mon grand regret, à exprimer une opinion dissidente et à justifier
les raisons de mon vote négatif au dispositif du présent arrêt.

1. Je forme le vœu que le présent arrêt de la Cour ne soit pas interprété
par les commentateurs et les lecteurs comme sonnant le glas du méca-
nisme de la clause optionnelle du paragraphe 2 de l’article 36 du Statut de

125
554 COMPÉTENCE PÊCHERIES (OP. DISS. RANJEVA)

la Cour internationale de Justice. L’arrét a adopté une démarche criti-
quable qui peut porter atteinte à l’intégrité du mécanisme de la juridic-
tion internationale dont la base de compétence est de nature consensuelle.

2. En premier lieu, il aurait été, à mon avis, plus approprié, à propos
de l’objet du différend, de faire l’économie de longs développements
autonomes qui aboutissent à la dénaturation de l’objet du différend prin-
cipal: en effet, à l’objet défini par le demandeur, l’arrêt a substitué, sans
jurisprudence pertinente à l’appui, un objet autre. Pour ma part, que
l’objet du différend fût interprété de manière large comme l’entendait le
demandeur ou de manière étroite selon le défendeur, la question impor-
tait peu; à la phase préliminaire, il s’agissait de déterminer si le différend
entrait ou non dans les prévisions de la réserve stipulée dans la déclara-
tion de la partie défenderesse.

3. En second lieu, l'interprétation de la réserve de la partie défende-
resse apparaît inacceptable lorsqu'elle limite l’interprétation, même à titre
préliminaire, de la définition des «mesures de protection et de gestion» à
la seule dimension matérielle et exclut toute référence à l’élément juri-
dique de droit international incorporé dans la définition de ces mesures
dans plusieurs instruments conventionnels pertinents: la définition des
«mesures de protection et de gestion», utilisée par l’arrêt pour l’interpré-
tation de la réserve canadienne, manque de base pour son effectivité.
L'arrêt invoque des pratiques nationales, nécessairement en deçà de la
zone des droits souverains de deux cents milles; en revanche, la décision
n’est pas à même d’invoquer une seule pratique internationale contraire à
la définition consensuelle de ces mesures et constitutive d’une opinio juris.

I. OBJET DU DIFFEREND

4. Contrairement à l’analyse effectuée par la Cour dans les para-
graphes 29 à 33, j'estime que l’ensemble de Ja jurisprudence invoquée
pour justifier la modification, par voie judiciaire, de l’objet du différend
tel qu’exposé par le demandeur, n’est pas pertinente à l’analyse. La
conclusion énoncée au paragraphe 35 est sans précédent dans la jurispru-
dence: la Cour ne s’est jamais reconnue la compétence pour modifier
l’objet du différend, et l’eût-eile voulu qu’une telle décision aurait manqué
de base légale et constitué un ultra petita.

5. Bien qu'à mon avis, il s’agisse d’une question subsidiaire pour le
règlement du présent différend préliminaire, je me dois d'expliquer mon
désaccord, compte tenu des conclusions auxquelles l’arrêt est parvenu sur
ce point.

1. Défaut de pertinence de la jurisprudence invoquée

6. L'arrêt invoque plusieurs décisions antérieures de la Cour pour jus-
tifier la modification de l’objet du différend par rapport à l’objet du dif-

126
555 COMPÉTENCE PÊCHERIES (OP. DISS. RANJEVA)

férend principal formulé par la partie demanderesse. L’analyse de la juris-
prudence évoquée montre que la conclusion de l’arrêt est contestable:
il n’y a pas de précédent qui autorise la Cour à disqualifier ou à changer
les termes de l’objet défini par le demandeur; la juridiction, selon les cir-
constances propres de chaque espèce, a ajusté les limites du différend
mais n’a pas substitué un nouvel objet à celui présenté par le demandeur
au principal. La Cour ne s’est jamais prononcée de manière aussi catégo-
rique qu’au paragraphe 29 de la présente décision lorsqu'elle affirme que:
«La Cour ne saurait s’en tenir aux seuls termes de la requête ni, plus
généralement, s’estimer liée par les affirmations du demandeur.» Afin de
faciliter la compréhension du présent paragraphe, on suivra l’ordre adopté
par l'arrêt.

1) Différend territorial (Jamahiriya arabe libyenne/Tchad)

7. La Cour n’a pas été saisie d’un compromis stricto sensu contraire-
ment à la description qui a été faite dans le paragraphe 29. Les deux
Parties «sont convenufe]s ... que l’instance avait en fait été introduite par
deux notifications successives du compromis que constitue l’accord-cadre
du 31 août 1989» (C LJ. Recueil 1994, p. 11, par. 8). Mais il y avait
accord entre les deux Parties pour qualifier de territorial le différend les
opposant dans la bande d’Aouzou. Les demandes respectives des Parties
(portant sur l’étendue de la zone contestée) étaient si divergentes que la
Cour devait définir la superficie litigieuse.

«18. La Cour a été saisie du présent différend entre la Libye et le
Tchad par les notifications qui lui ont été faites du compromis cons-
titué par l’accord-cadre du 31 août 1989 ... L’accord-cadre présentait
le différend entre les Parties comme «leur différend territorial», mais
ne le qualifiait pas davantage; or il ressort des écritures et des plai-
doiries des Parties que celles-ci sont en désaccord sur la nature du
différend ...

19. La Libye considére ainsi qu’il n’existe pas de frontiére et
demande a la Cour d’en déterminer une. Quant au Tchad, il consi-
dère qu’il existe une frontière et demande à la Cour de dire quelle est
cette frontière. Pour la Libye, l'affaire a trait à un différend concer-
nant l’attribution d’un territoire, tandis que, pour le Tchad, elle a
trait à un différend sur le tracé d’une frontière.» (C.1J. Recueil
1994, p. 14-15.)

Mais en réalité, il n’y avait pas de différence substantielle entre les
Parties, sur le fond de la question. En effet, si le différend porte sur le
tracé de la frontière ou s’il porte sur l'attribution d’un territoire, l’objet
véritable du différend est d’établir les limites précises du territoire de cha-
cun des deux Etats. La Cour, en principe, a admis que tel était le cas.

127
556 COMPÉTENCE PÊCHERIES (OP. DISS. RANJEVA)
2) Essais nucléaires (Nouvelle-Zélande c. France)

8. Dans les affaires des Essais nucléaires, la Cour a souligné qu’elle
était en droit d'interpréter les conclusions des Parties pour s’assurer de
l’objet véritable du différend, de l’objet et du but de la demande, en pre-
nant en considération non seulement les conclusions du demandeur mais
l’ensemble de la requête, les arguments développés devant la Cour par le
demandeur, les échanges diplomatiques qui ont été portés à son attention
et les déclarations publiques faites au nom du gouvernement demandeur.
«Si ces éléments délimitent nettement l’objet de la demande, ils ne peu-
vent manquer d’influer sur l'interprétation des conciusions.»! La Cour a
aussi souligné son pouvoir

«d’écarter, s’il est nécessaire, certaines thèses ou certains arguments
avancés par une partie comme élément de ses conclusions quand elle
les considère, non pas comme des indications de ce que la partie lui
demande de décider, mais comme des motifs invoqués pour qu’elle
se prononce dans le sens désiré »2.

9. Dans le premier arrêt, Australie c. France, les conclusions de la
Cour se comprennent à la lumière des deux données suivantes:

— la France faisant défaut à la procédure, la Cour proprio motu et se fon-
dant sur le paragraphe 2 de l’article 53 de son Statut s’est assurée du
bien-fondé en droit et en fait des conclusions, c’est-à-dire des indica-
tions de ce que le demandeur lui demande de décider. Le doute pou-
vait, en effet, être instillé de la présence de deux paragraphes distincts
de conclusion dans la requête, le second ayant un objet déclaratoire
de droit;

— c’est en se fondant sur le comportement persistant et les déclarations
constantes de l’Australie, uniquement, que la Cour a défini l’objet du
différend en distinguant ce que le demandeur réclamait et les éléments
de la conclusion: les thèses, les arguments et les motifs.

10. Dans le second arrêt, Nouvelle-Zélande c. France, les termes du
problème sont apparemment quelque peu différents, compte tenu du
caractère spécifique des conclusions néo-zélandaises. L’arrêt, en effet, a
procédé à l'analyse de l’entièreté de l’objet du différend en en distinguant
l'origine de Pobjectif initial et ultime, dans le passage suivant:

«Il est clair cependant que le différend trouve son origine dans les

! Essais nucléaires ( Australie c. France), C.J. Recueil 1974, p. 263, par. 30, et Essais
nucléaires { Nouvelle-Zélande c. France), p. 467, par. 31.

2 Essais nucléaires (Australie c. France), C.J. Recueil 1974, p. 262, par. 29, et Essais
nucléaires { Nouvelle-Zélande c. France), p. 466-467, par. 30.

128
557 COMPETENCE PÊCHERIES (OP. DISS. RANJEVA)

essais nucléaires atmosphériques effectués par la France dans la
région du Pacifique Sud et que le demandeur a eu pour objectif ini-
tial et conserve pour objectif ultime la cessation de ces essais.»
(C.LJ. Recueil 1974, p. 467, par. 31; les italiques sont de moi.)

Ainsi, c’est en se fondant sur la continuité et la cohérence de l’attitude
et des demandes de la partie requérante que la Cour s’appuie pour inter-
préter l’objet du différend sans pour autant aboutir à une modification
de cet objet initial. L’arrét a interprété les conclusions de la Nouvelle-
Zélande telles qu’elles étaient formulées dans la requête, confirmées par
le comportement constant et continu du demandeur et finalisées dans
les conclusions.

3) Droit de passage sur territoire indien

11. Dans cette affaire, la Cour, pour ne pas se laisser induire en erreur
par un passage de la requête intitulé «Objet du différend», qui décrivait
l’objet du différend de façon restrictive, a précisé cet objet en récapitulant
les différentes formules des demandes déjà énoncées dans la requête, les
plaidoiries et les conclusions des Parties.

4) Délimitation maritime et questions territoriales entre Qatar et
Bahrein

12. L'objet du différend était, d’accord entre les Parties, défini selon la
formule «bahréinite»; le Qatar, qui a saisi la Cour par voie de requête et
qui n’a présenté que ses propres demandes n’a pas été pour autant déchu
de son droit procédural pour n’avoir pas soumis l’entièreté du différend;
par un jugement interlocutoire, il a été demandé aux Parties de présenter
Pentiéreté de l’objet du différend. Dans cette affaire, la Cour a confirmé
que le différend soumis par Qatar le 30 novembre 1994 correspondait
exactement aux accords et décisions précédents.

«Par suite, il apparaît que la formulation retenue par Qatar décri-
vait exactement l’objet du litige. Dans ces conditions, la Cour, tout
en regrettant qu’un accord n’ait pu intervenir entre les Parties quant
à ses modalités de présentation, est amenée à constater qu’elle est
maintenant saisie de l’ensemble du différend, et que la requête de
Qatar est recevable.» (C.LJ. Recueil 1995, p. 25, par. 48.)

En conséquence, d’une part la jurisprudence invoquée traite de l’inter-
prétation de l’objet du différend en se référant aux termes utilisés dans
l’acte de saisine, d’autre part cette interprétation a consisté à déterminer
Pentiéreté de cet objet sans pour autant en modifier les termes.

129
558 COMPÉTENCE PÊCHERIES (OP. DISS. RANJEVA)

2. Absence de base légale pour une modification par la Cour de l'objet
du différend présenté par le demandeur devant la Cour

L'article 40 du Statut en son paragraphe 1 et le caractère incident de la
procédure préliminaire, n’autorisent pas la Cour à modifier l’objet du dif-
férend.

1) Les dispositions du paragraphe 1 de l'article 40 sont claires

13. a) L’indication de l’objet du différend dans l’acte introductif est
une obligation prescrite directement par le Statut. Cette obligation est
indépendante de la voie mise en œuvre pour permettre à l’instance de
s’ouvrir. La meilleure interprétation de la notion d’objet du différend est
fournie à deux reprises dans l’ouvrage de Stauffenberg lorsqu’est traitée
la notion d’objet du différend à propos de la rédaction de l’article 40 du
Statut de ia Cour permanente de Justice internationale:

«Cette requête détermine l’objet du différend. L’«objet», terme
juridique, a paru plus précis et plus utile, au point de vue de l’effet de
la chose jugée, que la «nature» dont parlait l’article 30 du texte des
Cinq Puissances» (rapport du comité consultatif des juristes, p. 734,
et Statut et Réglement de la Cour permanente de Justice internatio-
nale — éléments d’interprétation, Carl Heymanns Verlag, Berlin,
1934, p. 294),

«lors de la session préliminaire, la suppression des mots «la dési-
gnation de la chose demandée» fut proposée, ces mots étant jugés
superfius, puisqu'il est déjà fait mention de l'indication de l’objet du
différend, ou bien erronés puisqu'il y a des cas dans lesquels on ne
demande pas une chose mais tout simplement la déclaration du
droit» (Statut et Règlement de la Cour permanente de Justice inter-
nationale — éléments d'interprétation, op. cit., p. 301).

L'objet du différend est très étroitement lié à la «chose demandée», le
petitum, c'est-à-dire la reconnaissance, par la voie judiciaire, d’un droit
substantiel auquel prétend la partie demanderesse dans une requête uni-
latérale.

14. b) Dans une introduction de l’action par voie de requête, le
demandeur a la responsabilité principale pour définir l’objet originel du
différend. Formellement, le petitum est exposé dans la requête et c’est la
seule description de l’objet du différend dont dispose la Cour. Tant que la
partie défenderesse n’a pas formulé elle-même ses prétentions et ses pro-
pres petita au fond soit dans le contre-mémoire {article 43, paragraphe 2
du Statut) soit dans le cadre d’une demande reconventionnelle (article 80
du Règlement), l’objet du différend tel qu’exposé dans la requête s’impose
à la Cour. Avant la détermination définitive de l’objet du différend qui

130
559 COMPÉTENCE PÊCHERIES (OP. DISS. RANJEVA)

interviendra après le dépôt des petita du défendeur, l’immutabilité de
l’objet initial du différend au principal à l’égard du juge est incontour-
nable: la Cour ne peut se prononcer, dans ses actes, que sur la base de
cette définition sans pouvoir en modifier les termes, ni surtout porter
atteinte à l'intégrité du peritum. Dans l’exercice de son pouvoir d’explici-
ter les prétentions implicites, elle ne peut modifier le petitum du deman-
deur. Tout au plus peut-elle constater qu’il n’y a pas de différend sur
l’objet ou sur certains aspects de cet objet exposés dans la requête; mais
en disant que le différend véritable est tel que l’arrêt le présente dans le
paragraphe 35, la Cour a modifié le petitum du demandeur et statué en
dehors du cadre de ce qui est explicitement demandé sans s’attacher à la
justification de son analyse sur les propres faits, actes et comportements
de la partie demanderesse. Aussi est-ce en se fondant sur une interpréta-
tion inexacte car incomplète de la jurisprudence sus-rappelée que la Cour
est parvenue à une conclusion inacceptable selon laquelle «plus généra-
lement, [elle ne saurait] s’estimer liée par les affirmations du demandeur»
(voir le paragraphe 29).

2) Le caractère incident de la procédure préliminaire consacrée à la com-
pétence et à la recevabilité fixe, par transposition des paragraphes 5
et 6 de l’article 79 du Règlement, le cadre et la mesure de la référence
aux faits de l'espèce au stade actuel de la procédure

15. Les faits et actes survenus à l’Estai sont pour la partie défenderesse
au principal des arguments et des moyens utilisés pour justifier l’incom-
pétence de la Cour et l’irrecevabilité de la demande espagnole. Les faits
ne constituent pas des demandes ni des conclusions au fond; ils sont
invoqués pour faire écarter la demande principale sans examen du fond
du différend par la voie de la contestation du pouvoir de la Cour de sta-
tuer sur le différend qui lui est soumis.

16. Ne disposant pas des petita au fond du défendeur, ni de ses conclu-
sions en défense, la Cour ne peut, à ce stade, procéder à la détermination
définitive de l’objet du différend. Au stade actuel de la procédure, la ren-
contre de la demande principale et de l’objection du défendeur détermine
l’objet du différend préliminaire; ce dernier différend est distinct du dif-
férend principal tout en lui étant incident; c’est aux seules fins de règle-
ment du différend préliminaire dans les termes du paragraphe 7 de l’ar-
ticle 79 du Règlement de la Cour que cette description d’objet est effectuée.
Dans ces conditions, la Cour ne dispose que d’une seule prétention, celle
du demandeur exprimée dans la requête initiale. Cette définition de
l’objet principal continue à s’imposer à la Cour qui, sans affecter le fond
du différend, ne peut modifier le petitum du demandeur. En l'espèce,
cependant, la Cour a procédé à une redéfinition en invoquant au para-
graphe 32 la distinction entre «le différend ... [réel] et les arguments uti-
lisés par les parties à l'appui de leurs conclusions respectives sur ce diffé-
rend».

131
560 COMPÉTENCE PÊCHERIES (OP. DISS. RANJEVA)

3) Différend réel et arguments utilisés à l'appui des conclusions du para-
graphe 32 de l'arrêt

17. Les arguments utilisés par le paragraphe 32 pour fonder la distinc-
tion entre différend réel et arguments utilisés à l’appui des conclusions
manquent, à l’analyse, de base démonstrative concluante, compte tenu de
la pratique de la Cour et de la nature de la cause de l’action judiciaire.

18. a) Dans la pratique constante de la Cour, la mise en œuvre de la
distinction entre différend réel et arguments ou conclusions et fausses
conclusions est opérée au stade de clôture de Pinstance, lors de l'examen
du fond du différend ou lors d’une décision préliminaire de non-lieu.
Cette pratique s'explique aisément pour des raisons de bon sens et de
considérations procédurales. On ne peut pas, évidemment, parler de dif-
férend au sens propre tant que seules les prétentions unilatérales au fond
de l’une des parties, en l'occurrence le demandeur, ont été présentées
devant la Cour. Par ailleurs, c’est une fois l’objet du différend définitive-
ment et entièrement précisé, qu’on peut faire le départ entre l’ensemble
ou la totalité du litige d’une part et l’objet précis de la controverse d’autre
part: les faits et points de droit soumis à la décision du juge; c’est en effet
dans l’objet du différend que la Cour doit déterminer les points précis sur
lesquels elle peut statuer. Dans les deux affaires des Essais nucléaires de
1974, la Cour avait à statuer sur une question préalable, de caractère
essentiellement préliminaire: l'existence ou non d’un différend; une déci-
sion de non-lieu aurait privé de tout intérêt une disposition sur la com-
pétence. La mise en œuvre de la distinction entre conclusions et fausses
conclusions a été effectuée au niveau de l’examen des liens logiques entre
les différentes conclusions formelles des parties. En 1974, pour savoir
laquelle des conclusions était la fausse, la Cour a dû procéder à l’examen
de lPhypothèse d’une demande de jugement déclaratoire par rapport à
l’objet de la demande principale qui était la cessation des essais nucléaires
en atmosphère; cette revendication avait été, dans les circonstances de
l'affaire, considérée comme satisfaite. L’hypothèse d’une demande de
jugement déclaratoire a été écartée, compte tenu de la demande princi-
pale.

19. 6b) En exposant au paragraphe 34 une explication des relations
entre les éléments de fait et de droit de l’affaire, l'arrêt a pris parti sur la
ou les causes de la demande de l'Espagne. Le problème, à l’analyse, se
réduit cependant à l'interrogation suivante: pour statuer sur la compé-
tence et la recevabilité, doit-on avoir égard à l’examen du motif de la pré-
tention du demandeur? En réalité, il est difficile de déterminer avec exac-
titude ce qui, parmi tous ces éléments, serait de nature à justifier l’action
de la partie demanderesse c’est-à-dire la causa petendi, alors même que le
débat contradictoire sur le fond n’a pas été entamé. Cette contrainte
d’ordre logique et procédural explique la raison pour laquelle les éven-
tuelles relations de causalité ne sont discutées qu’au niveau des seules
conclusions formelles, les seules données qui soient certaines et qui expri-
ment la pensée profonde des parties et dont on peut prendre connaissance

132
561 COMPETENCE PECHERIES (OP. DISS. RANJEVA)

avec certitude. En donnant, dés la procédure préliminaire, aux faits et
actes litigieux une qualification de caractére définitif (voir le para-
graphe 34) autre que celle que la partie demanderesse a exposée dans sa
requête, l’arrêt a procédé à une modification du petitum du demandeur.
Cette conclusion n’est pas acceptable.

20. A la fin de la procédure préliminaire, la situation de l’objet du dif-
férend pourrait être décrite dans les termes suivants. La Cour a, à sa dis-
position, la partie la plus importante de l’objet du différend décrit dans
l’objet de la demande tel que celui-ci est exposé dans la requête d’un côté
et de l’autre un ensemble de faits et d’actes constitués par «les échanges
diplomatiques, les déclarations publiques et autres éléments de preuve
pertinents» et utilisés aux fins de soutenir une objection de la partie
défenderesse (voir le paragraphe 31 de l’arrêt). A partir de ces données, la
Cour a formulé une conclusion dans laquelle l’arrêt a fait entrer l’entiè-
reté du différend. Mais le résultat final de la procédure, en l’espèce, étant
le rejet définitif de la demande de l'Espagne, l'arrêt est censé avoir jugé la
demande sous toutes les qualifications et toutes les hypothèses. Une telle
condition n’a pu être respectée en l'espèce; l’arrêt a en effet, proprio
motu, procédé à une modification de l’objet du différend sans avoir
épuisé examen préalable des hypothèses possibles.

Pour ces raisons l’arrêt, en modifiant l’objet du différend par rapport à
l'objet du différend décrit dans la requête, a statué ultra petita.

21. Je souhaiterais, pour achever cette première partie, attirer l’atten-
tion sur les risques inhérents à une décision de cette nature:

1) la désertion du prétoire de la Cour, faute de garantie pour les Etats
contre le risque d’une modification, dès la phase préliminaire, de
objet du différend qu’ils soumettraient à la Cour;

2) l'incertitude du sort des droits des parties litigantes: quelle est en effet
la mesure de la res judicata en Pespéce?

II. INTERPRETATION DE LA RESERVE CANADIENNE

Dans l'interprétation de la réserve canadienne, l’arrêt a défini, proprio
motu, les mesures législatives canadiennes de mesures de protection et de
gestion des ressources halieutiques. En fait, la véritable question est de
déterminer si une telle définition suffit au regard du droit international.

1. Méthode d'interprétation de la définition des « mesures
de conservation et de gestion»

22. La méthode observée par la Cour pour interpréter la clause de
réserve a consisté à faire prévaloir l’intention du Canada, ce qui est par-
faitement correct à condition que cette intention soit contextualisée dans

133
562 COMPÉTENCE PÊCHERIES (OP. DISS. RANJEVA)

le réseau des déclarations facultatives de juridiction obligatoire. Pour ce
faire, elle a considéré comme étant de droit la définition et l’interpréta-
tion exposées par l’auteur de la réserve, nonobstant tous autres instru-
ments juridiques auxquels participent au moins les deux Etats litigants.
Au stade actuel de la procédure, il ne s’agissait pas de procéder à une
définition prima facie des mesures de conservation, mais de vérifier si
toutes les conditions pour que ce que ie Canada qualifie de mesures de
conservation et de gestion sont satisfaites.

23. Dans le paragraphe 70 l'arrêt limite la définition des «mesures de
conservation et de gestion» à leur seule dimension technique et factuelle,
ce qui amène la Cour à donner sa propre définition, contrairement à la
définition explicitement visée dans les deux seuls instruments internatio-
naux directement pertinents: la convention des Nations Unies de 1995
sur les stocks chevauchants et l’accord visant à favoriser le respect par les
navires de pêche en haute mer des mesures internationales de conser-
vation et de gestion de la FAO. Cette conclusion est inacceptable car
la Cour ne s’est pas limitée à interpréter le droit positif, elle a créé du
droit.

2. Les instruments internationaux contenant la définition des mesures
de protection et de gestion

1) Historique de l'accord de 1995 sur les stocks chevauchants

24. Les instruments internationaux pertinents sont constitués par les
articles premiers

— de l’accord aux fins de l’application des dispositions de la convention
des Nations Unies sur le droit de la mer du 10 décembre 1982 rela-
tives à la conservation et à la gestion des stocks de poissons dont les
déplacements s’effectuent tant à l’intérieur qu’au-dela des zones éco-
nomiques exclusives (stocks chevauchants) et des stocks de poissons
grands migrateurs, dénommé accord des Nations Unies de 1995 sur
les stocks chevauchants;

— et de l’accord visant à favoriser le respect par les navires de pêche en
haute mer des mesures internationales de conservation et de gestion,
dénommé accord FAO de 1993 sur les navires de pêche.

Les articles premiers consacrés aux définitions stipulent:

a) Accord des Nations Unies de 1995 sur les stocks chevauchants:

«On entend par «mesures de conservation et de gestion» les me-
sures visant à conserver et à gérer une ou plusieurs espèces de res-
sources biologiques marines qui sont adoptées et appliquées de
manière compatible avec les règles pertinentes du droit international
telles qu’elles ressortent de la convention et du présent accord.»

134
563 COMPÉTENCE PÊCHERIES (OP. DISS. RANJEVA)

b) Convention FAO de 1993 sur les navires de pêche:

«par «mesures internationales de conservation et de gestion» on
entend les mesures visant à conserver ou à gérer une ou plusieurs
espèces de ressources biologiques marines qui sont adoptées et appli-
quées conformément aux règles pertinentes du droit international
telles que reflétées dans la convention des Nations Unies sur le droit
de la mer de 1982. Ces mesures peuvent être adoptées soit par des
organisations mondiales, régionales ou sous-régionales ... soit par
accord international.»

25. L’étude comparative de ces deux stipulations ne manque pas
Wintérét à plusieurs titres. En premier lieu, l'influence déterminante de
l’accord FAO de 1993 sur l’accord sur les stocks chevauchants lorsqu'il
s’est agi de statuer sur l’incorporation de l’élément juridique dans la défi-
nition. Le droit de référence envisagé par rapport à la convention de
Montego Bay de 1982 et à chaque accord spécifique qui énonce une défi-
nition est un élément constitutif de cette définition. En deuxième lieu, les
deux accords sont des instruments conventionnels d'application de la
convention de 1982 sur le droit de la mer. Enfin, bien que ces instruments
ne soient pas encore en vigueur à la date du présent arrêt, le Canada tant
que l'Espagne sont parties signataires de l’accord sur les stocks chevau-
chants respectivement le 4 décembre 1995 et le 3 décembre 1996.

26. L’examen de l’historique de la disposition 1 b) de la convention
sur les stocks chevauchants révèle le rôle important joué par le Canada
pour la consécration, dans le futur accord, de l’élément juridique inter-
national comme élément constituant de la définition juridique des «me-
sures de conservation et de gestion». Le Canada, le 14 juillet 1993, a été
coauteur de la première proposition d’amendement qui prend en consi-
dération l’élément de droit international pour définir les «mesures de
conservation et de gestion». Le document initial au projet de convention
(A/CONF.164/L.22) présenté à la quatrième session ne contenait pas de
dispositions pour définir les «mesures de conservation et de gestion». Ce
fut le 14 juillet 1993 que, par la proposition A/CONF.164/L.11, les délé-
gations d’Argentine, du Canada, du Chili, de l'Islande et de la Nouvelle-
Zélande ont introduit la référence au droit international pour la défini-
tion des «mesures de protection et de gestion» dans les termes suivants :

«a) Le terme «mesures internationales de conservation et de ges-
tion» s’entend des mesures visant la conservation ou la gestion
d’un ou plusieurs stocks chevauchants ou stocks de poissons
grands migrateurs en haute mer adoptées et appliquées confor-
mément aux principes du droit international consacrés dans la
convention des Nations Unies sur le droit de la mer et, en par-
ticulier, celles adoptées ou approuvées par des organisations
régionales ou sous-régionales de conservation ou en vertu
d’arrangements régionaux ou sous-régionaux de conservation
des ressources halieutiques. »

135
564 COMPETENCE PECHERIES (OP. DISS. RANJEVA)

La proposition conjointe d’amendement n’a pas regu un appui suffisant
pour pouvoir étre immédiatement incluse dans la version revisée du pro-
jet; cette résistance de la conférence de négociations explique l’insistance
dont a fait montre le Japon pour que le problème fût rouvert en mars
1995 avec l’amendement formel suivant:

«Article 1, paragraphe 1.
Ajouter l'alinéa suivant au texte du président:

c) Par «mesures internationales de conservation et de gestion», on
entend les mesures visant 4 conserver ou a gérer une ou plusieurs
espèces de stocks chevauchants de poissons et de stocks de pois-
sons grands migrateurs qui sont adoptées et appliquées confor-
mément aux règles pertinentes du droit international telles que
reflétées dans la convention. Ces mesures peuvent être adoptées
soit par des organisations mondiales, régionales ou sous-régiona-
les s’occupant des pêches, sous réserve des droits et obligations
de leurs membres, soit par accord international. »

(Cet alinéa a été rédigé en s’inspirant de l’alinéa b) de l’article | de
l’accord de la FAO visant à favoriser le respect par les navires de
pêche en haute mer des mesures internationales de conservation et de
gestion). » (Texte miméographié non coté.) /Traduction du Greffe.]

27. Le document A/Conf.164/CRP.6 en date du 6 avril 1995 incorpore
pour la première fois une définition de droit positif, des mesures de
conservation et de gestion au sein de l’article premier du projet revisé:

«a) On entend par «mesures de conservation et de gestion» les
mesures visant à conserver et à gérer une ou plusieurs espèces
de ressources biologiques marines qui sont adoptées et appli-
quées de manière compatible avec les règles pertinentes du
droit international telles qu’elles ressortent de la convention et
du présent accord.»

La version finale a repris celle revisée (doc. A/CONF.164/22/Rev.1)
moyennant une modification mineure dans les termes suivants:

«a) On entend par «mesures de conservation et de gestion» les
mesures destinées à conserver ou à gérer une ou plusieurs
espèces de ressources biologiques marines qui sont adoptées
et appliquées de manière compatible avec les règles pertinentes
du droit international exposées dans la convention et dans le
présent accord.»

28. Au terme de ce rappel historique, deux observations méritent de
retenir l'attention. En premier lieu, le rôle du Canada pour que la men-
tion de la référence au droit international soit un élément visé dans la
définition conceptuelle des mesures de conservation et de gestion; il
s'agissait d’une disposition qui n’était pas une simple clause de style

136
565 COMPÉTENCE PÊCHERIES (OP. DISS. RANJEVA)

puisqu'il s’est écoulé un délai de vingt-deux mois entre la présentation
formelle de la proposition et son incorporation dans le projet d'accord.
En second lieu, l’idée de «mesures internationales» visant la conservation
et la gestion dans le zone de «haute mer» s’est progressivement estompée
en tant que notion autonome; elle n’a pas été reprise dans la proposition
d’amendement du Japon, ni relevée dans les versions finale et définitive
du texte de l’accord; il s’agissait, en effet, d’un pléonasme dès lors qu’on
faisait référence à la convention de 1982.

2) Analyse de la notion de mesures de conservation et de gestion, ali-
néa b) de l’article premier de la convention des Nations Unies sur les
stocks chevauchants

29. Sur le plan formel, la signature par les deux parties litigantes
atteste leur adhésion conceptuelle, au moins au niveau des définitions
juridiques, aux stipulations de cet instrument. Ainsi, la définition for-
mulée dans l’article premier de l’accord sur les stocks chevauchants
exprime, en leur état actuel, l’expression commune et raisonnée des dis-
positions qui sont de nature à recueillir l’appui le plus large de la part des
sujets de droit international. Quant à l’interprétation propre du Canada
de la notion de «mesures de conservation et de gestion», elle remonte
à juillet 1993 et considère la référence au droit international comme un
élément constituant de cette définition; par ailleurs cette interprétation
canadienne a été donnée bien antérieurement aux événements liés au pré-
sent litige: la modification de la loi canadienne sur la protection des
pêches côtières (12 mai 1994); les incidents survenus a l’Estai (9 mars
1995) sans oublier le dépôt de la nouvelle déclaration d’acceptation de la
juridiction obligatoire (10 mai 1994). Contrairement à ce que l’on pouvait
attendre du Canada, compte tenu de la séquence des événements liés à la
«guerre du flétan», il n’est pas trouvé trace d’une modification du com-
portement de la partie défenderesse, au principal, lors des négociations de
l'accord sur les stocks chevauchants en relation avec la définition des
«mesures de conservation et de gestion».

30. En dépit de l'affirmation de l’arrêt, aucune pratique contraire
internationale d'Etat ou traité international ne viennent infirmer la défi-
nition donnée par l’accord de 1995 sur les stocks chevauchants inspirée
de la convention FAO de 1993. A l’appui de sa démonstration, l’arrêt
évoque des dispositions de législation nationale ou de droit européen qui
se limiteraient à définir des mesures de protection et de gestion à leur
seule dimension matérielle et factuelle. Ces exemples ne sont pas perti-
nents, car insuffisants pour justifier au regard du droit international la
qualification desdites mesures. I] s’agit d’éléments de fait qui doivent être
considérés comme tels.

En revanche, aucune opinio juris fondée sur une définition de cette
notion de mesure de conservation et de gestion a sa seule dimension
matérielle n’a été exposée par les Parties, ni identifiée par la Cour. Ce
constat de carence amène à examiner au fond la définition de l’article pre-
mier de la convention de 1995.

137
566 COMPÉTENCE PÊCHERIES (OP. DISS. RANJEVA)

3. Interprétation au fond de l'alinéa b) de l'article premier
de la convention de 1995

31. L’analyse de cette définition rappelée dans l’arrêt révèle les deux
éléments constitutifs de la notion: un élément descriptif et un élément de
référence à la règle de droit international.

Face au caractère composite de la définition, l’arrêt a délibérément
opté pour la qualification des mesures eu égard au seul élément descriptif,
à l’exclusion du second élément. Cette option est critiquable et inaccep-
table dans la mesure où la seule justification avancée par l’arrêt se borne
à exposer les risques inhérents au renvoi à l’élément de droit: le risque
d’une décision ultra petita. Pour la Cour une décision avant dire droit
traitant de l’élément de référence au droit international affecterait le fond
de l'affaire.

32. Avec la majorité des membres de la Cour, on doit admettre sans
problème qu’il n’y pas à statuer à la phase actuelle sur la licéité. Mais le
désaccord porte sur la question de savoir si une explication portant sur
les relations entre les deux éléments de la définition était nécessaire pour
justifier toute décision de la Cour. L’arrêt répond de manière négative en
se retranchant derrière la nature factuelle de ces mesures de gestion et de
conservation. Cette décision de la Cour est inacceptable car elle ne tient
pas compte du second élément de la définition qui est à envisager aussi
bien dans son objet que dans sa portée, la Cour n’ayant eu en vue que ce
second élément-ci. Nonobstant toute question de licéité des mesures, il
appartenait à la Cour de dire si l’élément de droit est un élément intrin-
sèque à la définition ou tout simplement un élément opératoire. En
d’autres termes, si on prive la définition de l’article premier de élément
légal, se trouve-t-on toujours devant des mesures de protection et de
conservation au sens juridique? Une telle hypothèse connaît des réponses
en droit tant interne qu'international.

4. Elément de droit et définition juridique

33. En droit suisse des contrats: lorsqu'on examine la source des
contrats individuels, et en l’absence de régimes législatifs particuliers, ce
qui est déterminant pour définir l’origine des règles «c’est ce dont les
parties sont valablement convenues». Pour savoir quand elles sont liées et
quelle est la validité de leur accord, il faut se reporter aux principes qui
sont exposés en droit des obligations (P. Tercier, Les contrats spéciaux,
2° éd., 1995, p. 3, par. 19). Lorsque le droit suisse envisage dans le droit
des contrats de «donner aux faits constatés leur qualification juridique
et de juger notamment si ies parties ont suffisamment manifesté leur
intention», il considère une telle question comme relevant du droit (voir
S. Cyboz et Gillieron, Code civil suisse et code des obligations annotés,
C.O., 1993, p. 1).

Dans ces conditions, un accord de volontés portant sur la partie nor-
mative, c’est-à-dire l’objet des prestations réciproques, n’est pas suffisant

138
567 COMPÉTENCE PÊCHERIES (OP. DISS. RANJEVA)

pour qualifier cette rencontre de volontés manifestées réciproquement et
de manière concordante. Les volontés passent par le moule du droit pour
que soient assurées l’identité de l’objet de la prestation et la concordance
parfaite des volontés qui se rencontrent.

34. Dans le droit des traités, la définition du traité incorpore l'élément
de droit international pour qualifier un accord de volontés des Etats de
traité international. Il est bien connu que faute de renvoi au droit inter-
national, le concours de volontés ne constitue pas un traité, au sens du
droit des traités. Cette soumission au droit international implique d’une
part le caractère non exclusif de la soumission au droit international et
d’autre part la distinction entre la sanction et l’existence de règle.

35. La soumission du traité au droit international exclut, à ce niveau,
une idée de sanction, ou plus exactement la déclaration de conformité ou
non à la norme; la question de la licéité au regard du droit international
est hors de propos. Le problème est de savoir si les parties contractantes
entendent soumettre leur accord au droit international ou non; si la
réponse est affirmative, on a affaire à un traité. Mais la soumission au
droit international ne signifie pas que le traité soit soumis exclusivement
à celui-ci. Ainsi apparaît un espace mixte où se rencontrent pour s’appli-
quer dans leurs sphères respectives le droit international et le droit
interne. C’est à juste titre que le Canada a édicté des dispositions de droit
interne maritime pour la conservation et la gestion des ressources halieu-
tiques. Mais en droit international, le problème ne se pose pas exacte-
ment dans les mêmes termes.

36. Le renvoi au droit international n’est pas envisagé de manière
générale à la manière d'une clause-type analogue à celle qu’on retrouve
dans les contrats privés. Il est envisagé de manière restrictive (qualified).
La convention de 1982, en raison de son caractère universel, fixe le cadre
juridique de toute activité en rapport avec le droit de la mer. Aussi est-il
de pratique commune aux Nations Unies d'interpréter toute règle ou tout
instrument de droit international dans le domaine du droit de la mer
comme devant envisager spécialement la convention de 1982 et accord
particulier en question.

37. La référence à la convention de Montego Bay pour la définition
des concepts juridiques implique, à côté de la prise en compte des élé-
ments normatifs de définition, la considération à accorder a l’aspect
ratione loci du droit des espaces maritimes. Cette seconde donnée est
capitale pour la compréhension de l’économie générale de la convention
compte tenu du rôle joué par Pidée de «paquet» lors de la troisième
conférence des Nations Unies sur le droit de la mer. La conséquence est
que dans l’accord sur les stocks chevauchants, seules les mesures de
conservation et de gestion soumises et conformes aux régles de la conven-
tion de 1982 peuvent être qualifiées comme telles — indépendamment de
leur licéité —, bien qu’il faille admettre que la nuance soit très légère
entre la définition de droit international et la licéité de ces mesures.

139
568 COMPETENCE PECHERIES (OP. DISS. RANJEVA)

38. En conclusion, dans ces exemples tirés certes de rapports juridi-
ques conventionnels, la référence au droit est une condition intrinséque
de la qualification d’un acte juridique.

5. Elément de droit et définition juridique
dans un acte unilatéral

39. En la présente espéce, le probléme tient 4 la nature unilatérale de la
déclaration de réserve; l’arrêt en déduit comme conséquence la primauté
de la volonté de l’auteur de la déclaration et partant la place large, sinon
exclusive, accordée au droit interne de la partie défenderesse au principal.
Il en résulte une restriction de la définition à son aspect matériel même
pour une qualification de ces faits en droit international.

La législation de droit interne, au regard du droit international, relève
de la même nature juridique que les faits soumis à l'examen du juge inter-
national qui est lié par la loi des parties. Il était donc nécessaire pour la
Cour d’établir avec exactitude les faits pertinents aux fins de règlement du
différend préliminaire; mais il était insuffisant de ne s’en tenir qu’à cette
dimension, sauf à vouloir méconnaitre la nature de l’acte unilatéral de
réserve à la compétence obligatoire. Unilatérale quant à sa source, la
réserve est internationale quant au déploiement de ses effets et en ce sens,
elle relève à la fois du droit interne, ce que l’arrêt démontre à suffisance,
et du droit international, ce que l’arrêt évite de trancher voire même
d'envisager, ce qui est inacceptable.

40. Une déclaration assortie de réserve, parfaitement licite au regard
du Statut de la Cour, comme l’est, en la présente espèce, la déclaration
canadienne, ne peut en effet avoir pour conséquence de conférer au seul
auteur de la réserve la réalisation de la condition de l’exercice par la Cour
de sa compétence juridictionnelle. Les dispositions du paragraphe 6 de
Particle 36 interdisent à la Cour de laisser à l'appréciation arbitraire de
lune des parties l'interprétation d’une déclaration que cette partie a effec-
tuée de manière entièrement discrétionnaire.

En faisant droit à l’interprétation unilatérale de la réserve, une consé-
cration judiciaire de la définition matérielle des mesures de conservation
et de gestion méconnaît la nature du réseau de liens institué par les dif-
férentes déclarations d’acceptation du paragraphe 2 de l’article 36 du Sta-
tut. Les liens entre les parties litigantes se nouent au moment où les
conditions stipulées par le défendeur sont acceptées, réserve comprise,
par le demandeur lors du dépôt de la requête. Dorénavant, on n’a plus
affaire à une seule volonté, unique, celle du défendeur, mais à la volonté
commune des deux parties, telle que réalisée à l’occasion de la rencontre
des volontés de l’auteur de la réserve et de l'Etat demandeur, concomi-
tance qui a mis en action le lien juridictionnel entre les parties litigantes.
Tl est, dès lors, difficile de s’écarter des règles traditionnelles d’interpréta-
tion conventionnelle lorsqu'il y a lieu d’examiner la rencontre des volon-

140
569 COMPÉTENCE PÊCHERIES (OP. DISS. RANJEVA)

tés, soutenue par des arrière-pensées différentes concernant la significa-
tion des mesures de conservation et de gestion.

41. La rencontre de volontés, en soi, ne suffit cependant pas pour la
création d’obligations juridiques. Il en est ainsi lorsque les parties à un
accord n’ont pas voulu établir entre elles un rapport juridique et qu’elles
ont entendu écarter leur volonté commune de l’espace couvert par le
droit. En matière de qualification juridique, comment peut-on être assuré
de la rencontre des volontés sur l’acception commune d’une notion par-
ticulière si on n’a pas recours au mode d’expression accepté de l’opinio
juris international, c’est-à-dire le droit international? La rencontre des
volontés ne s’est ainsi opérée qu’à la condition que chaque partie ait
coulé son consentement dans le moule de la définition des mesures de
conservation et de gestion en droit international. Il en résulte que c’est
par rapport à la définition en droit international que doit être interprétée
la notion en cause aux fins de clôturer le différend intermédiaire dans la
présente instance. Cette définition dans le droit comprend deux volets
ratione materiae et ratione loci.

La question aurait été de nature différente si la réserve canadienne sti-
pulait la compétence exclusive de l’auteur de la déclaration pour inter-
préter le droit international, mais une telle clause n'existe pas. Dans ces
conditions, c’est à la Cour qu’il appartient de définir ces mesures de
conservation et de gestion selon le droit international.

Mais la Cour ne peut répondre à la question essentielle du différend
préliminaire (le différend présenté par le demandeur dans sa requête
entre-t-il dans les prévisions de la déclaration et de la réserve du défen-
deur?) tant qu’elle n’a pas procédé à l’examen au fond du différend. Il
faut en effet examiner le contenu de la mesure, la pratique des Etats, pour
s'assurer s’il s’agit de mesures de protection et de gestion, au sens où
l'entend la convention de 1982. Ainsi l’objection n’a pas un caractère
exclusivement préliminaire. En répondant par l’affirmative à la question,
l’arrêt donne droit aux revendications théoriques de fond du défendeur
qui sollicite une immunité des mesures et actes qu’il accomplit, indépen-
damment de leur licéité.

Au terme de mon analyse:

1) les développements de l’arrêt relatif à l’objet du différend sont sans
lien direct avec la question que la Cour a à traiter à l’occasion de la
présente procédure préliminaire ;

2) l’objection du Canada n’a pas un caractère exclusivement préliminaire
et doit être jointe au fond.

{ Signé) Raymond RANIJEVA.

141
